73 F.3d 358NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Cornelius TUCKER, Jr., Plaintiff--Appellant,v.Sergeant CANNON;  Assistant Warden Lee;  Gary Dixon;Correctional Officer Williamson;  LieutenantMoody, Defendants-Appellees.
No. 95-7404.
United States Court of Appeals, Fourth Circuit.
Dec. 22, 1995.

Cornelius Tucker, Jr., Appellant Pro Se.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his complaint for failure to comply with an order directing Appellant to particularize his complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Tucker v. Cannon, No. CA-95-95-5-BR (E.D.N.C. Aug. 29, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.